TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2016



                                     NO. 03-14-00637-CR


                                Christopher Roberts, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to state that the “Statute for Offense” is

“19.02(b)(1), (c) Penal Code.” The judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.